Exhibit 10.1

 

AVALONBAY COMMUNITIES, INC.

 

Officer Severance Plan

 

(As adopted September 9, 1999 and amended and restated November 18, 2008
and further amended and restated November 9, 2011)

 

1.             Purpose.  AvalonBay Communities, Inc. (the “Company”) considers
it essential to the best interests of its stockholders to foster the continuous
employment of key management personnel.  The Board of Directors of the Company
(the “Board”) recognizes, however, that, as is the case with many publicly held
corporations, the possibility of a Sale Event (as defined in Section 2 hereof)
exists and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders.  Therefore, the
Board has determined that the AvalonBay Communities, Inc. Officer Severance Plan
(the “Plan”) should be adopted to reinforce and encourage the continued
attention and dedication of the Covered Employees (as defined below) to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a Sale Event.  The term “Covered
Employee” means any officer of the Company holding the position of Vice
President or a more senior title (each, a “Covered Employee”).  Nothing in this
Plan shall be construed as creating an express or implied contract of employment
and, except as otherwise agreed in writing between the Covered Employee and the
Company or any of its subsidiaries or affiliates (together with the Company, the
“Employers”), the Covered Employee shall not have any right to be retained in
the employ of the Employers.

 

2.             Sale Event.  For purposes of this Plan, a “Sale Event” shall mean
the occurrence of any one of the following events:

 

(a)           the sale of all or substantially all of the assets of the Company
on a consolidated basis to one or more unrelated persons or entities, or

 

(b)           the sale or other transfer of all or substantially all of the
shares of common stock of the Company to one or more unrelated persons or
entities (including by way of a merger, reorganization or consolidation in which
the outstanding shares of common stock of the Company are converted into or
exchanged for securities of the successor entity) where the stockholders of the
Company, immediately prior to such sale or other transfer, would not,
immediately after such sale or transfer, beneficially own shares representing in
the aggregate more than fifty percent (50%) of the voting shares of the acquirer
or surviving entity (or its ultimate parent corporation, if any).  For this
purpose, only voting shares of the acquirer or surviving entity (or its ultimate
parent, if any) received by stockholders of the Company in exchange for the
common stock of the Company shall be counted, and any voting shares of the
acquirer or surviving entity (or its ultimate parent, if any) already owned by
stockholders of the Company prior to the transaction shall be disregarded.

 

3.             Terminating Event.  A “Terminating Event” shall mean the
termination of employment of a Covered Employee in connection with any of the
events provided in this Section 3 occurring within eighteen (18) months
following a Sale Event.  In addition, notwithstanding the foregoing, in the
event of the termination of employment of a Covered Employee in connection with
any of the events provided in this Section 3 (i) after the Company has entered
into a definitive agreement with a third party covering a transaction that if
consummated would result in a Sale Event or (ii) at a time when the Company
actively anticipates or plans to enter into such an agreement, such termination
shall be deemed a Terminating Event under this Plan if a Sale Event occurs
within six (6) months after such termination of employment.  To give effect to
the prior sentence, references in Sections 3(b)(ii), (iii) and (iv) to
circumstances existing “immediately prior to a Sale Event” will be interpreted
to mean, in a case where the six (6) month look-back of the prior sentence is
being applied, to circumstances existing immediately prior to the change in
circumstances.

 

(a)           termination by the Employers of the employment of the Covered
Employee with the Employers for any reason other than (i) for Cause or (ii) as a
result of the death or disability (as determined under the Employers’ then

 

--------------------------------------------------------------------------------


 

existing long-term disability coverage) of such Covered Employee.  “Cause” shall
mean a vote of the Board resolving that the Employee should be dismissed as a
result of (i) any material breach by the Employee of any agreement to which the
Employee and the Company are parties, (ii) any act (other than retirement) or
omission to act by the Employee which may have a material and adverse effect on
the business of the Company or any Subsidiary or on the Employee’s ability to
perform services for the Company or any Subsidiary, including, without
limitation, the commission of any crime (other than ordinary traffic
violations), or (iii) any material misconduct or neglect of duties by the
Employee in connection with the business or affairs of the Company or any
Subsidiary; provided, that if any act or omission is capable of cure, the
Covered Employee first shall have received written notice of the act or omission
alleged to constitute Cause and shall have failed to cure after fifteen days
following such notice from the Company which notice shall specifically identify
the act or omission which the Company believes constitutes Cause.

 

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Covered Employee being an employee of any
direct or indirect successor to the business or assets of any of the Employers,
rather than continuing as an employee of the Employers following a Sale Event;
or

 

(b)           termination by the Covered Employee of the Covered Employee’s
employment with the Employers for Good Reason.  “Good Reason” shall mean the
occurrence of any of the following events:

 

(i)            a material adverse change in the functions, duties or
responsibilities of the Covered Employee’s position (other than a termination of
employment for Cause) which would meaningfully reduce the level, importance or
scope of such position (a change in the person and/or department to whom the
Covered Employee is required to report, or a change in the personnel that report
to the Covered Employee, shall not by itself constitute a material adverse
change in the Covered Employee’s position); or

 

(ii)           the relocation of the office at which the Covered Employee is
principally located immediately prior to the Sale Event (the “Original Office”)
to a new location outside of the metropolitan area of the Original Office or the
failure to locate the Covered Employee’s own office at the Original Office (or
at the office to which such office is relocated which is within the metropolitan
area of the Original Office); or

 

(iii)          either (X) the failure by the Company to continue in effect any
compensation plan or program in which the Covered Employee participates
immediately prior to a Sale Event which is material to the Covered Employee’s
total compensation, unless comparable alternative arrangements (embodied in
ongoing substitute or alternative plans or programs) have been implemented with
respect to such plans or programs, or (Y) the failure by the Company to continue
the Covered Employee’s participation therein following a Sale Event (or in such
substitute or alternative plans or programs) on a basis not materially less
favorable, in terms of the amount of benefits provided and the level of the
Covered Employee’s participation relative to other participants, as existed
during the last completed fiscal year of the Company prior to the Sale Event
(the occurrence of either failure in clause (X) or (Y), a “Sale Event
Compensation Failure”); provided, however, that in no event shall a Sale Event
Compensation Failure have occurred if:

 

(A)          the value of the Covered Employee’s total annual compensation
following a Sale Event, including, but not limited to, cash compensation
(including salary and bonus), stock grants (valued using stock price less
consideration paid), stock options (valued using the Black-Scholes method or a
variation thereof, as determined by the Board of Directors or a compensation
consultant engaged by the Board of Directors) and benefits (valued using an
actuarial or similar valuation method), is at least 90% of the Covered
Employee’s total annual compensation in the last fiscal year prior to the Sale
Event; or

 

(B)           (I)            the Covered Employee’s total annual cash
compensation (including salary and bonus) following a Sale Event is at least 90%
of what it was in the year prior to the Sale Event, with such reasonable

 

2

--------------------------------------------------------------------------------


 

adjustments thereto as are necessary to give effect to performance based bonuses
(with respect to which the performance criteria may reasonably be modified) and
the level of performance achieved with respect thereto;

 

(II)           the total value of the Covered Employee’s annual stock grants
(valued using stock price less consideration paid) following a Sale Event are at
least 90% of what they were in the year prior to the Sale Event, with such
reasonable adjustments thereto as are necessary to give effect to performance
based bonuses (with respect to which the performance criteria may reasonably be
modified) and the level of performance achieved with respect thereto;

 

(III)         the Covered Employee’s total annual stock option grants (measured
by total value, as determined as described in the preceding paragraph (A)) are
at least 90% of what they were in the year prior to the Sale Event, with such
reasonable adjustments thereto as are necessary to give effect to performance
based bonuses (with respect to which the performance criteria may reasonably be
modified) and the level of performance achieved with respect thereto; and

 

(IV)         there is not a material reduction in the Covered Employee’s
benefits as compared to the last fiscal year prior to the Sale Event; or

 

(iv)          the failure by the Employers to obtain an effective agreement from
any successor to assume and agree to perform this Plan and any pre-existing
committed compensation arrangement.

 

4.             Special Termination Benefits.  In the event a Terminating Event
occurs with respect to a Covered Employee and subject to the provisions of
Section 14,

 

(a)           the Employers shall pay to the Covered Employee an amount equal to
all accrued but unpaid annual base salary earned through such Covered Employee’s
Date of Termination.  Said amount shall be paid in one lump sum payment no later
than sixty (60) days following the Date of Termination; and

 

(b)           the Employers shall pay to the Covered Employee an amount equal to
the sum of the following:

 

(i)            a cash payment representing the product of (A) the sum of the
Covered Employee’s annual cash bonus at target plus the dollar value of the
Covered Employee’s annual long-term incentive award at target, multiplied by
(B) a fraction, the numerator of which is the number of days from the beginning
of the calendar year through the Covered Employee’s Date of Termination and the
denominator of which is 365; and

 

(ii)           a multiple of the Covered Employee’s Covered Compensation.  The
multiple depends on the Covered Employee’s position.  If the Covered Employee is
the Chief Executive Officer, the multiple is three (3); if the Covered Employee
is an Executive Vice President or Chief Financial Officer, the multiple is two
(2); in all other instances the multiple is one (1) (except that if such
Terminating Event is described in Section 3(b)(ii), and the Covered Employee is
a Vice President, the multiple of Covered Compensation referred to in this
Section 4(b)(ii) is reduced to one-half (0.5) times).  For this purpose,
“Covered Compensation” shall mean the sum of (A) the Covered Employee’s annual
base salary on the Date of Termination plus (B) the average of the Covered
Employee’s annual cash bonuses awarded for the two (2) fiscal years ending
before the Date of Termination (provided, however, that if  the Covered
Employee’s tenure with the Company is such that prior to the Terminating Event
the Covered Employee has earned an annual bonus only with respect to the
calendar year immediately prior to the Date of Termination, then such annual
bonus shall be deemed to have been earned with respect to each of the two (2)
calendar years immediately prior to the Date of Termination; and, provided
further, however, that

 

3

--------------------------------------------------------------------------------


 

if the Covered Employee’s tenure with the Company is such that prior to the
Terminating Event the Covered Employee has not earned an annual bonus, then the
Covered Employee’s target annual bonus immediately prior to the Terminating
Event shall be deemed to have been earned with respect to each of the  two
(2) calendar years immediately prior to the Terminating Event).

 

Said amount shall be paid in one lump sum payment no later than sixty (60) days
following the Date of Termination; and

 

(c)           if the Employee makes a timely election to continue benefits under
COBRA, the Employers shall pay the full premium for such insurance for eighteen
(18) months after the Terminating Event or until such earlier date as COBRA
benefits cease to be available; and

 

(d)           the Employers shall take whatever action is necessary (i) to cause
the Covered Employee to become vested as of the Date of Termination in all stock
options, restricted stock grants, and all other equity-based awards and (ii) to
be entitled (A) to exercise and continue to exercise all stock options and all
other equity-based awards having an exercise schedule and (B) to retain such
grants and awards, but in each case under clauses (A) and (B) such right to
exercise and retain shall last only for so long as, and shall apply only to the
same extent as, if such options, grants and awards had vested prior to
termination of employment and their treatment following such termination were
determined in accordance with the terms of the applicable stock option
agreement, grant agreement or other equity award agreement and the incentive
plans governing such agreements for a termination without cause.  It is noted
that, subject to the original ten year term of most options, in general the
Company’s option agreements provide that an option shall expire one year after a
termination without cause; and

 

(e)           notwithstanding the foregoing, if the Terminating Event occurs
before the Sale Event, the special termination benefits required by this
Section 4 shall be paid, or commence, as the case may be, no later than sixty
(60) days after the consummation of the Sale Event.

 

Notwithstanding the foregoing, the special termination benefits required by
Sections 4(b) shall be reduced by any amount paid or payable to the Covered
Employee by the Employers under the terms of any employment agreement or other
plan or arrangement providing for compensation upon such Covered Employee’s
termination of employment (other than payment of accrued vacation benefits and
payments under any deferred compensation plan).  Other benefits under this Plan
shall also be reduced or eliminated to the extent provided to the Covered
Employee under other agreements or arrangements.  Therefore, a Covered Employee
with an employment agreement or arrangement that provides greater severance
benefits than those provided in this Officer Severance Program will receive no
payments or benefits under this Officer Severance Program.

 

5.             Limitation.

 

(a)           Anything in this Plan to the contrary notwithstanding, in the
event that any compensation, payment or distribution by the Employers to or for
the benefit of a Covered Employee, whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise, (the “Severance
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), the following provisions
shall apply to such Covered Employee:

 

(i)            If the Severance Payments, reduced by the sum of (1) the Excise
Tax and (2) the total of the Federal, state, and local income and employment
taxes payable by the Covered Employee on the amount of the Severance Payments
which are in excess of the Threshold Amount, are greater than or equal to the
Threshold Amount, the Covered Employee shall be entitled to the full benefits
payable under this Plan.

 

(ii)           If the Threshold Amount is less than (x) the Severance Payments,
but greater than (y) the Severance Payments reduced by the sum of (1) the Excise
Tax and (2) the total of the

 

4

--------------------------------------------------------------------------------


 

Federal, state, and local income and employment taxes on the amount of the
Severance Payments which are in excess of the Threshold Amount, then the
benefits payable under this Plan shall be reduced (but not below zero) to the
extent necessary so that the maximum Severance Payments shall not exceed the
Threshold Amount.  In such event, the payments shall be reduced in the following
order: (A) cash payments not subject to Section 409A of the Code; (B) cash
payments subject to Section 409A of the Code; and (D) non-cash form of
benefits.  To the extent any payment is to be made over time, then the payment
shall be reduced in reverse chronological order.

 

For the purposes of this Section 5, “Threshold Amount” shall mean three
(3) times the Covered Employee’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, or any interest or penalties incurred by the Covered
Employee with respect to such excise tax.

 

(b)           The determination as to which of the alternative provisions of
Section 5(a) shall apply to the Covered Employee shall be made by such
nationally recognized accounting firm as may at that time be the Company’s
independent public accountants immediately prior to the Sale Event (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Employers and the Covered Employee within fifteen (15) business days of the
Date of Termination, if applicable, or at such earlier time as is reasonably
requested by the Employers or the Covered Employee.  For purposes of determining
which of the alternative provisions of Section 5(a) shall apply, the Covered
Employee shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in the state and locality of
the Covered Employee’s residence on the Date of Termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.  Any determination by the Accounting Firm shall be
binding upon the Employers and the Covered Employee.

 

6.             Withholding.  All payments made by the Employers under this Plan
shall be net of any tax or other amounts required to be withheld by the
Employers under applicable law.

 

7.             Notice and Date of Termination; Etc.

 

(a)           Notice of Termination.  Any purported termination by the Employer
of a Covered Employee’s employment (other than by reason of death) within
eighteen (18) months following a Sale Event shall be communicated by written
Notice of Termination from the Employers to the Covered Employee in accordance
with this Section 7.  For purposes of this Plan, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Plan relied upon and the Date of Termination.  Further, a Notice of Termination
for Cause is required to include a written explanation as to the basis for such
termination.

 

(b)           Date of Termination.  “Date of Termination,” with respect to any
purported termination of a Covered Employee’s employment by the Employers within
eighteen (18) months after a Sale Event, shall mean the date specified in the
Notice of Termination which, in the case of a termination by the Employers other
than a termination for Cause (which may be effective immediately), shall not be
less than thirty (30) days after the Notice of Termination is given. 
Notwithstanding Section 3(a) of this Plan, in the event that a Covered Employee
gives a Notice of Termination to the Employers, the Employers may unilaterally
accelerate the date of termination of such Covered Employee and such
acceleration shall not constitute an independent Terminating Event for purposes
of Section 3(a) of this Plan or a violation of the preceding sentence (i.e., the
Covered Employee will be entitled to severance payments and benefits hereunder
only if such Covered Employee’s Notice of Termination was with respect to a
termination for Good Reason).

 

(c)           No Mitigation.  The Covered Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the Covered
Employee by the Employers under this Plan.  Further, the amount of any payment
provided for in this Plan shall not be reduced by any

 

5

--------------------------------------------------------------------------------


 

compensation earned by the Covered Employee as the result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by the Covered Employee to the Employers, or otherwise.

 

8.             Resolution of Disputes; Procedures and Scope of Arbitration.

 

(a)           All controversies and claims arising under or in connection with
this Plan or relating to the interpretation, breach or enforcement thereof and
all other disputes between a Covered Employee and the Company, shall be resolved
by expedited, binding arbitration, to be held in California or Virginia, as
selected by the Covered Employee, in accordance with the applicable rules of the
American Arbitration Association governing employment disputes.  In any
proceeding relating to the amount owed to a Covered Employee in connection with
his termination of employment, it is the contemplation under this Plan that the
only remedy that the arbitrator may award in such a proceeding is an amount
equal to the termination payments and benefits required to be provided under the
applicable provisions of Section 4 and, if applicable, Section 5 hereof, to the
extent not previously paid, plus the costs of arbitration and the Covered
Employee’s reasonable attorneys fees and expenses as provided below.  Any award
made by such arbitrator shall be final, binding and conclusive on the Company
and the Covered Employee for all purposes, and judgment upon the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof.

 

(b)           Except as otherwise provided in this paragraph, each party shall
pay the cost of his or its own legal fees and expenses incurred in connection
with an arbitration proceeding.  Provided an award is made in favor of the
Covered Employee in such proceeding, all of his reasonable attorneys fees and
expenses incurred in pursuing or defending such proceeding shall be promptly
reimbursed to the Covered Employee by the Company within five (5) days of the
entry of the award. Any award of reasonable attorneys’ fees shall take into
account any offer of the Company, such that an award of attorneys’ fees to the
Covered Employee may be limited or eliminated to the extent that the final
decision in favor of the Covered Employee does not represent a material increase
in value over the offer that was made by the Company during the course of such
proceeding.  However, any elimination or limitation on attorneys’ fees shall
only apply to those attorneys’ fees incurred after the offer by the Company.

 

(c)           In any case where the Company or any other person seeks to stay or
enjoin the commencement or continuation of an arbitration proceeding, whether
before or after an award has been made, or where a Covered Employee seeks
recovery of amounts due after an award has been made, or where the Company
brings any proceeding challenging or contesting the award, all of a Covered
Employee’s reasonable attorneys fees and expenses incurred in connection
therewith shall be promptly reimbursed by the Company to the Covered Employee,
within five (5) days of presentation of an itemized request for reimbursement,
regardless of whether the Covered Employee prevails and regardless of the forum
in which such proceeding is brought.

 

9.             Benefits and Burdens.  This Plan shall inure to the benefit of
and be binding upon the Employers and the Covered Employees, their respective
successors, executors, administrators, heirs and permitted assigns.  In the
event of a Covered Employee’s death after a Terminating Event but prior to the
completion by the Employers of all payments due him under this Plan, the
Employers shall continue such payments to the Covered Employee’s beneficiary
designated in writing to the Employers prior to his death (or to his estate, if
the Covered Employee fails to make such designation).

 

10.           Enforceability.  If any portion or provision of this Plan shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Plan, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Plan shall be valid and enforceable to the fullest
extent permitted by law.

 

11.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Plan, or the
waiver by any party of any breach of this Plan, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

6

--------------------------------------------------------------------------------


 

12.           Notices.  Any notices, requests, demands, and other communications
provided for by this Plan shall be sufficient if in writing and delivered in
person or sent by registered or certified mail, postage prepaid, to a Covered
Employee at the last address the Covered Employee has filed in writing with the
Employers, or to the Employers at their main office, attention of the Board of
Directors.

 

13.           Effect on Other Plans.  Nothing in this Plan shall be construed to
limit the rights of the Covered Employees under the Employers’ benefit plans,
programs or policies.

 

14.           Nature of Payments; Requirement for Release, Confidentiality and
Non-Solicitation Agreement.  The amounts due pursuant to this Plan, except for
payment of accrued base salary through the Date of Termination, are in the
nature of severance payments considered to be reasonable by the Company and are
not in the nature of a penalty.  As a condition to making the payments and
providing the benefits required hereby, a Covered Employee is required to
execute and deliver to the Company a Release and a Non-Solicitation Agreement
(as such terms are defined below), and the Covered Employee is required to
acknowledge in writing that he or she is resigning as an officer from the
Company and as a director and officer of any subsidiary of the Company for which
the Covered Employee serves in such capacity, before any amounts or benefits
under this Plan are paid or provided.  A “Release” shall mean a written release
of all employment-related claims by Covered Employee of the Company in a form
and manner reasonably satisfactory to the Company.  Such Release shall in all
events preserve Covered Employee’s continuing rights under this Plan except with
respect to any amount paid prior to or simultaneously with the execution of such
Release, in which event Covered Employee shall acknowledge receipt of such
amount and (if such is the case) that such amount was properly calculated and is
in full satisfaction of the Company’s obligation to pay such amount.
“Non-Solicitation Agreement” means an agreement of Covered Employee with the
Company that Covered Employee shall not, without the prior written consent of
the Company for a period of one year following the Covered Employee’s date of
termination, solicit or attempt to solicit for employment with or on behalf of
any corporation, partnership, venture or other business entity, any employee of
the Company or any of its affiliates or any person who was formerly employed by
the Company or any of its affiliates within the preceding six (6) months, unless
such person’s employment was terminated by the Company or any of such
affiliates.  Subject to the foregoing, payments will be made as soon as
reasonably practicable (as determined by the Company) after the Covered
Employee’s execution of the Release and Non-Solicitation Agreement and the lapse
of any required revocation period but in all events such payments shall be made
on or before the sixtieth (60th) day after the Covered Employee’s Date of
Termination (or Sale Event if the Terminating Event occurs before the Sale
Event), except that if such 60-day period begins in one calendar year and ends
in a second calendar year, such payment in all events will occur during the
second calendar year and within such 60-day period.

 

15.           Amendment or Termination of Plan.  The Company may at any time or
from time to time amend or terminate this Plan, but no such amendment or
termination will be effective (i) with respect to the Terminating Event of a
Covered Employee that occurs within six months prior to a Sale Event or
(ii) during the eighteen-month period following a Sale Event, in either case if
such Sale Event occurred before or in the six months following such amendment or
termination.

 

16.           Governing Law.  This Plan shall be construed under and be governed
in all respects by the laws of the State of Maryland.

 

17.           Obligations of Successors.  In addition to any obligations imposed
by law upon any successor to the Employers, the Employers will use their best
efforts to require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Employers to expressly assume and agree to perform this Plan in
the same manner and to the same extent that the Employers would be required to
perform if no such succession had taken place.

 

18.           Section 409A.  Anything in this Plan to the contrary
notwithstanding, if at the time of the Covered Employee’s “separation from
service” within the meaning of Section 409A of the Code, the Company determines
that the Covered Employee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Covered Employee becomes entitled to under this Plan would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A of the

 

7

--------------------------------------------------------------------------------


 

Code as a result of the application of Section 409A(2)(B)(i) of the Code, such
payment shall not be payable and such benefit shall not be provided prior to the
date that is the earlier of (a) six (6) months and one (1) day after the Covered
Employee’s separation from service, or (b) the Covered Employee’s death.  Any
such delayed cash payment shall earn interest at an annual rate equal to the
applicable federal short-term rate published by the Internal Revenue Service for
the month in which separation from service occurs, from the date of separation
from service until the payment date.  The parties intend that this Plan will be
administered in accordance with Section 409A of the Code. The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409(A)-1(h).

 

Adopted as of September 9, 1999, and amended and restated on November 18, 2008,
effective as of January 1, 2009, and further amended and restated on November 9,
2011, effective as of November 9, 2011.

 

8

--------------------------------------------------------------------------------